IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-40001
                         (Summary Calendar)



NORRIS HICKS,

                                          Plaintiff-Appellant,

                               versus

J.A. COLLINS, J.E. STICE; M. HERKLOTZ;
R. DIAZ; L.W. WOODS; OFF. KRUEGER;
T. EASON; K. PITTMAN; K. DIXON; S. BROWN;
D. MAHONEYGAN,

                                          Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     (USDC No. CA-C-94-424)
                       - - - - - - - - - -
                           May 15, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Norris Hicks appeals the district court’s dismissal of his

claims. Hicks argues that the district court abused its discretion

by going beyond the scope of remand in determining that he was not

prejudiced by any alleged refusal to certify the amount in his

inmate account; by failing to give him notice of the evidentiary

hearing; and by failing to liberally construe his pleadings as an

application to present evidence to a grand jury concerning the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
defendants’ allegedly unconstitutional actions.   We have reviewed

the record, the district court’s decision, and Hicks’ brief, and we

find no error.   See Hicks v. Collins, C-94-424 (S.D. Tex. Nov. 21,

1995).

     This appeal is frivolous.   See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   It is DISMISSED as such.   5th Cir. R. 42.2.

We caution Hicks that any additional frivolous appeals filed by him

or on his behalf will invite the imposition of sanctions.   To avoid

sanctions, Hicks is further cautioned to review all pending appeals

to ensure that they do not raise arguments that are frivolous

because they have been previously decided by this court.

APPEAL DISMISSED; SANCTIONS WARNING ISSUED.




                                 2